DETAILED CORRESPONDENCE
Response to Amendments
Applicant’s amendment to Claims 2, 4, 6, 14, 16 and 18 are sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn. 
Applicant’s amendments to the Claims 1-2, 5, 9-10 and 14 are sufficient to overcome the 112 rejections from the previous action.
 
Claims 1-12, 14-16, and 18-21 are pending, with Claims 13 and 17 cancelled. 

Response to Arguments
Applicant argues the 102/103 rejection, on page 9-12, in view of Kurtz et al., (US 2007/0233208) and Kurtz in view of Chen (US 6096066), or Kurtz in view of Miller (US 8439894), stating that the prior art allegedly doesn’t teach the independent Claims 1 and 15 with amended subject matter from Claims 13 and 17, respectively. Applicant further argues that “Miller’s flexible parts do not configure Miller’s device to conform to a concave wound.” The examiner has fully considered applicant’s argument, and respectfully disagrees. While Miller teaches conforming to the wound by drawing the wound up to the bandage with negative pressure, previously included prior art Blott et al., (US 2011/0213319) teaches, in Fig. 5b, Fig. 6b and [0135-0136], that wound dressing conforming to scaffold and wound bed is highly desirable, the conforming of which occurs by resilience of the resiliently flexible structure which applies pressure on both the scaffold and the wound bed. As applicant’s amendment to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 11, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al., (US 2007/0233208) in view of Blott et al., (US 2011/0213319).
Regarding Claim 1, Kurtz teaches a wound dressing (Fig. 7C, (300)) for delivering light energy to treat medical conditions in damaged tissues, the wound dressing comprising:
a flexible light sheet (Fig. 7C, (420)) having a plurality of light sources (Fig. 7C, (370), and [0064] wherein diodes are assembled in substrate (410) which includes sheet material/flexible light sheet (420)) capable of providing at least one effective wavelength at an effective intensity to stimulate cell proliferation on a target area of a patient (wherein the light sheet would be capable of providing effective intensity to the patients, particularly for stimulating cell proliferation on a target area, as [0049] teaches the device being used to treat wounds, and [0062] teaches the light therapy bandage meeting various requirements for light emission to provide credible wound care. As the therapy bandage encourages wound healing, and as 
a light source controller (Fig. 6, (320)) operatively connected to the flexible light sheet (420) to control the plurality of light sources (370);
a translucent bandage (Fig. 7C, (470), wherein the material is translucent [0065]) connected to the flexible light sheet (420), the translucent bandage (470) capable of permitting light energy emitted from the plurality of light sources (370) to pass through the wound dressing (300) to the target area of the patient, wherein the translucent bandage (470) is comprised of an absorbent material ([0067] wherein the transparent bandage (470) can be comprised of transparent gel, and wherein the transparent gel material could likewise be a moisture absorbent gel); and
a therapeutic medicament layer ([0058] and [0061] where the therapeutic medicament layer defines medicament as consisting of alginate, and wherein Kurtz teaches the presence of alginate in deep tissue wound dressing [0058], and of an alginate pad attached to the wound dressing (300) between the barrier layer (450) and the wound tissue being treated, identically to where the therapeutic medicament layer of the instant application being examined is located [0061]) adjacent to the translucent bandage (470), the therapeutic medicament layer comprising at least one medicament selected from the group consisting of at least one of collagen fibers, alginate, chitosan, and fucoidan ([0058] and [0061], where Kurtz teaches the therapeutic layer comprised of alginate).
Kurtz does not explicitly teach wherein the translucent bandage is characterized as being a negative pressure bandage, the negative pressure bandage comprising a vacuum 
In related prior art, Blott teaches a negative pressure bandage (Blott Figs 5b and 6b) wherein the negative pressure bandage comprising a vacuum reservoir (seen in Blott Fig. 5b at (71)), a vacuum pump (Blott [0452] having a vacuum vessel), and a power source connected to the vacuum pump (Blott [0687] wherein the vacuum pump has a power source (supply)); and the wound dressing is configured such that, upon applying the wound dressing to a concave target area of the patient and applying negative pressure to the wound dressing, a suction force is created between the wound dressing and the concave target area of the patient, thereby causing the bandage layers to conform to the concave target area of the patient (seen in Blott Figs 4b, 5b, and 6b, as well as [0135-0136], wherein the conformable wound dressing overall conforms to the scaffold and concave wound bed, whether shallow or deep, while applying gentle (negative) pressure on the scaffold and wound bed to allow the bandage to conform therein in such a manner as to create a fluid-tight seal).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the translucent bandage taught by Kurtz to be a negative pressure bandage with its necessary accessories of a vacuum source, reservoir and pump, as well as having bandage 

Regarding Claim 2, Kurtz in view of Blott teaches the modified wound dressing of Claim 1, wherein the plurality of light sources (Kurtz Fig. 7C, (370)) are a plurality of light emitting diodes (LEDs) (Kurtz [0062] wherein the light sources (370) are light emitting diodes), and the at least one effective wavelength is a wavelength within an infrared or near infrared spectrum having wavelengths between 580 and 700 nm (Kurtz [0046] wherein the wavelengths of light sources employed are between 600-1200 nm, covering both infrared and near infrared spectrum wavelengths).

Regarding Claim 5, Kurtz in view of Blott teaches the modified wound dressing of Claim 1, wherein the flexible light sheet (Kurtz Fig. 7C, (420)) comprises a reflective backing layer (Kurtz [0064] wherein (420) may be provided with a reflective coating), thereby preventing light from the plurality of light sources (Kurtz Fig. 7C, (370)) from diffusing away from the concave treatment target area, and wherein each of the plurality of light sources (Kurtz (370)) is surrounded by an optical guide (Kurtz [0075] and Fig. 8a, wherein the 'vias' (390) are mirror-like reflective surfaces optically guiding light towards the skin of the patient and preventing light from leaking/diffusing away from the treatment area) to direct light through the translucent bandage (Kurtz Fig. 7C, (470)) to the concave target treatment area.

Claim 6, Kurtz in view of Blott teaches the modified wound dressing of Claim 1, wherein the light source controller (Kurtz Fig. 6, (320)) is operatively connected to the plurality of light sources (Kurtz Fig. 7C, (370)) via conductive elements (Kurtz Fig. 6, (330), where in [0043] the conductive circuitry supplies electrical power to the controller) embedded on or within the flexible light sheet (Kurtz Fig. 7C, (420)) to power the plurality of light sources (Kurtz (370), where the light sources are powered by connection of circuitry and controller [0043]).

Regarding Claim 7, Kurtz in view of Blott teaches the modified wound dressing of Claim 1.
Kurtz does not explicitly teach wherein the therapeutic medicament layer comprises at least two of collagen fibers, alginate, chitosan, and fucoidan.
In related prior art, Blott teaches biodegradable scaffolds for wound healing, used with negative pressure bandages, wherein the therapeutic layer comprises at least two of chitosan, cellulose, or alginate (Blott [0299], where the therapeutic layer can comprise chitosan, cellulose, and alginate).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the therapeutic medicament layer of Kurtz to include at least two of medicament substances collagen, chitosan, or alginate, as taught by Blott, to create a therapeutic layer and filler for facilitating cell proliferation (Blott [0303] and [0304], where the scaffold is biodegradable, intended to conform to the wound for patient comfort and is known to increase cell proliferation through ingrowth of cells).

Claim 8, Kurtz in view of Blott teaches the modified wound dressing of Claim 1, wherein the collagen fibers, alginate, chitosan and fucoidan are of a marine origin (where it is known in the art that alginate is of marine origin)

Regarding Claim 11, Kurtz in view of Blott teaches the modified wound dressing of Claim 1, wherein the therapeutic medicament layer is comprised of at least one marine extract ([0058] and [0061], where Kurtz teaches the therapeutic layer comprised of alginate, and where it is known in the art that alginate is of marine origin).

Regarding Claim 15, Kurtz teaches a method for treating wounds, comprising the steps of: 
a) placing the wound dressing (Fig. 7C, (300)) of Claim 1 on the concave target area of the patient; and 
b) illuminating the concave target area of the patient with the plurality of light sources (Fig. 7C, (370)) for an effective amount of time and an effective intensity sufficient to cause cell proliferation at the concave target area of the patient ([0042] where the light therapy is applied for an effective amount of time to treat the patient; and [0062] teaches the light therapy bandage meeting various requirements for light emission to provide credible wound care. As the therapy bandage encourages wound healing, and as wound healing occurs through cell proliferation ([0056]) the device is therefore capable of providing cell proliferation stimulating wavelengths of light for an effective amount of time and at an effective intensity).

In related prior art, Blott teaches a negative pressure bandage (Blott Figs 5b and 6b) wherein the negative pressure bandage comprising a vacuum reservoir (seen in Blott Fig. 5b at (71)), a vacuum pump (Blott [0452] having a vacuum vessel), and a power source connected to the vacuum pump (Blott [0687] wherein the vacuum pump has a power source (supply)); and the wound dressing is configured such that, upon applying the wound dressing to a concave target area of the patient and applying negative pressure to the wound dressing, a suction force is created between the wound dressing and the concave target area of the patient, thereby causing the bandage layers to conform to the concave target area of the patient (seen in Blott Figs 4b, 5b, and 6b, as well as [0135-0136], wherein the conformable wound dressing overall conforms to the scaffold and concave wound bed, whether shallow or deep, while applying gentle (negative) pressure on the scaffold and wound bed to allow the bandage to conform therein in such a manner as to create a fluid-tight seal).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the translucent bandage of the method taught by Kurtz to be a negative pressure bandage with its necessary accessories of a vacuum source, reservoir and pump, as well as having bandage layers being conformable to a concave wound bed, all as taught by Blott, for the motivation of having a wound dressing which is neither cumbersome nor 

Regarding Claim 21, Kurtz in view of Blott teaches the modified wound dressing of claim 1, comprising
a first layer comprising the flexible light sheet (Kurtz Fig. 7C, (420));
a second layer comprising a conductive pathway film that provides current to illuminate the light sources (Kurtz Fig. 7C, (370)); and
a third layer comprising an enclosing film that seals the flexible light sheet (Kurtz Fig. 7C, (420)) and the conductive pathway film (Kurtz Fig. 6, (330), where in [0043] the conductive circuitry creates a conductive pathway); wherein
the first layer comprises a first array of pores (Blott [0044], [0131] and [0139], wherein all the materials (backing layer, wound filler and other components of the wound dressing) include an array of small pores throughout);
the second layer comprises a second array of pores (Blott [0044], [0131] and [0139], wherein all the materials (backing layer, wound filler and other components of the wound dressing) include an array of small pores throughout);
the third layer comprises a third array of pores (Blott [0044], [0131] and [0139], wherein all the materials (backing layer, wound filler and other components of the wound dressing) include an array of small pores throughout); and
the first layer, the second layer, and the third layer are stacked such that the first array of pores, the second array of pores, and the third array of pores align with each other (Blott .

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al., (US
2007/0233208) in view of Blott et al., (US 2011/0213319) as applied to Claim 1 above, and further in view of Chen (US 6096066).
Regarding Claim 3, Kurtz in view of Blott teaches the modified wound dressing of Claim 1, wherein the plurality of light sources are arranged in an array (Kurtz Fig. 7A, wherein the light sources (370) are arranged in an array).
Kurtz in view of Blott doesn’t explicitly teach wherein the flexible light sheet comprises a porous silicon film.
In related prior art, Chen teaches a flexible light sheet comprises a porous silicon film (Chen [Col. 3, lines 60-63], where the flexible sheet (10) is fabricated from a highly flexible thin film polymer such as silicon; further, [Col. 2, lines 18-21] state the silicon material is a ‘flexible substrate [with] a plurality of open perforations that extend therethrough to provide ventilation paths enabling movement of air and moisture”. Hence, the silicon is porous).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the flexible light sheet material of Kurtz to be made of porous silicone film, as taught by Chen, as silicone has known properties of high flexibility for conforming to irregularly shaped portions of the patient's body and thus provides a close fitting therapy bandage (Chen [Col. 3, lines 57-60]).

Claim 4, Kurtz in view of Blott teaches the modified wound dressing of Claim 1, wherein the flexible light sheet (Kurtz Fig. 7C, (420)) is surrounding an array of at least 50 wide angle LEDs (Kurtz Fig. 7A, (370), where the array of light sources in the figure includes at least 50 wide angle LEDs, and [0079] wherein LEDs having wider light distribution areas allow for groupings of LED with overlap (redundancy) so that frequency and intensity of the light provided can be controlled in a spatially variant manner) capable of emitting a wavelength between 580 nm and 700 nm (Kurtz [0046] wherein the light source emits wavelengths found in the red IR spectrum between 600-1200 nm).
Kurtz in view of Blott does not explicitly teach wherein the flexible light sheet is a porous silicon film.
In related prior art, Chen teaches a flexible light sheet comprises a porous silicon film (Chen [Col. 3, lines 60-63], where the flexible sheet (10) is fabricated from a highly flexible thin film polymer such as silicon; further, [Col. 2, lines 18-21] state the silicon material is a ‘flexible substrate [with] a plurality of open perforations that extend therethrough to provide ventilation paths enabling movement of air and moisture”. Hence, the silicon is porous).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the flexible light sheet material of Kurtz to be made of porous silicone film, as taught by Chen, as silicone has known properties of high flexibility for conforming to irregularly shaped portions of the patient's body and thus provides a close fitting therapy bandage (Chen [Col. 3, lines 57-60]).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al., (US 2007/0233208) in view of Blott et al., (US 2011/0213319) as applied to Claim 1 above, and further in view of Hayakawa et al., "Effect of Fucoidan on the Biotinidase Kinetics in Human Hepatocellular Carcinoma", (2009).
Regarding Claim 9, Kurtz in view of Blott teaches the modified wound dressing of claim 1.
Kurtz and Blott does not explicitly teach wherein the at least one medicament comprises fucoidan and wherein the fucoidan is a sulfated polyfucose polysaccharide.
In related prior art, Hayakawa teaches fucoidan is known in the art to be a sulfated polyfucose polysaccharide (Hayakawa [pg. 1211, (Col. 2) lines 14 and 26], where fucoidan, a sulfated poly-fucose, is a negatively charged polysaccharide).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the therapeutic layer of Kurtz to include fucoidan as a medicament, as fucoidan is known to have beneficial properties for maintaining healthy cell proliferation, as taught by Hayakawa, for the purpose of providing a therapeutic layer for facilitating beneficial cell proliferation via possessing properties of a sulfated polyfucose polysaccharide (Hayakawa [pg. 1211, (Col. 2) lines 14 and 26]). Additionally, these ideal properties would be inherent in facilitating healthy cell proliferation, as applicant claims fucoidan as a component in the wound dressing in claim 9 for said claimed purpose.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al., (US 2007/0233208) in view of Blott et al., (US 2011/0213319) as applied to Claim 1 above, and Hayakawa et al., "Effect of Fucoidan on the Biotinidase Kinetics in Human Hepatocellular Carcinoma", (2009).
Regarding Claim 10, Kurtz and Blott teaches the modified wound dressing of claim 9.
Kurtz and Blott does not explicitly teach wherein the sulfated polyfucose polysaccharide is derived from brown marine algae.
In related prior art, Springate teaches fucoidan as being derived from brown marine algae (Springate [0053] and [0068], where fucoidan is well known and can be found from sources such as brown marine algae, and, where fucoidan was extracted from brown marine algae Undaria pinnatifida).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the therapeutic layer of Kurtz to include fucoidan as a medicament, as fucoidan is known to have beneficial properties for maintaining healthy cell proliferation, and further, to obtain fucoidan from brown marine algae, which is a well-known source in the art, as taught by Springate, for the purpose of providing a therapeutic layer for facilitating beneficial cell proliferation.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al., (US 2007/0233208) in view of Blott et al., (US 2011/0213319) as applied to Claim 1 above, further in view of Miller (US 8439894).
Regarding Claim 12, Kurtz in view of Blott teaches the modified wound dressing of claim 1.

In related prior art, Miller teaches a negative pressure wound dressing device, wherein the therapeutic medicament layer (the layer which contacts the wound directly) is a gauze layer (Miller [Col. 4, lines 41-43], where the wound contact layer can be gauze).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the therapeutic medicament layer of Kurtz to be a gauze layer, as taught by Miller, in order to provide a wound contact layer which will remove exudates and fluids from the wound (Miller [Col. 4, lines 30-31]).

Regarding Claim 14, Kurtz in view of Blott teaches the modified wound dressing device of claim 1, wherein the wound dressing (Kurtz Fig. 7C, (300)) further comprises an absorbent layer (Kurtz [0059], wherein the absorbent layer can be an absorbent foam layer), a top film layer on top of the absorbent layer (Kurtz [0059] where a thin film layer can be a component of the wound dressing); and adhesive contact layer (Kurtz [0089], where the light therapy bandage can also have adhesive layers to help attach the device onto the tissue) below the absorbent layer.
The combination of Kurtz in view of Blott doesn’t explicitly teach a vacuum port positioned on top of the top film layer, and a flexible tubing connecting the vacuum pump to the vacuum port.
In related prior art, Miller teaches a vacuum port (Miller Fig. 13, (35)) positioned on top of the top film layer, and a flexible tubing (Miller [Col. 4, lines 37-39], where conventional 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to further modify the combined wound dressing device of Kurtz and Blott, to also include the vacuum port positioned on top of the top film layer; the flexible tubing connecting vacuum pump to vacuum port; all as taught by Miller, for the motivation of effectively removing exudates and fluids from a wound and allowing accelerated healing at the wound site (Miller [Col. 4, lines 28-32]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al., (US 2007/0233208) in view of Blott et al., (US 2011/0213319) as applied to Claim 15 above, further in view of Kurtz et al., (US 2007/0239232) and Ichim et al., (US 2018/0334664).
Regarding Claim 16, Kurtz‘208 in view of Blott teaches the method of claim 15, wherein the plural of light sources emit light at a wavelength between 580 nm and 700 nm (Kurtz'208 [0046] teaching red light spectrum between 600 - 1200 nm applied to the target area for treatment).
Kurtz'208 and Blott does not explicitly teach wherein the effective intensity has a flux of at least 50 mW/cm2; and, wherein the effective amount of time and the effective intensity provide at least 4 J/cm2 per 12-hour period to the target area of the patient.
In related prior art, Kurtz'232 teaches a light therapy bandage (Kurtz'232 Fig. 4, (100)) wherein the effective intensity has a flux of at least 50 mW/cm2 (Kurtz'232 [0087] wherein it is known in the art that effective intensities of light flux from 5-50 mW/cm2).
2 (a dosage intensity between 40 mW/cm2 and 60 mW/cm2), as taught by Kurtz’232, for the motivation of providing effective treatment to a target area (Kurtz'208 [0046], beneficial application of therapeutic light of different spectra to tissues of treatment areas), and as Kurtz'232 ([0080]) teaches application of red light wavelengths in dosages between 5-50 mW/cm2 for treatment, is known in the field.
However, the combination of Kurtz’208 and Blott and Kurtz’232 still doesn’t explicitly teach wherein the effective amount of time and the effective intensity provide at least 4 J/cm2 per 12-hour period to the target area of the patient.
In related tissue regeneration/light application wound healing prior art, Ichim teaches a method of applying light therapy at a range between 0.04 J/cm2 to 100 J/cm2 from a range of 488 to 904 nm wavelengths using LED lights for wound healing and tissue (muscle) regeneration (Ichim [0013] and [0015]). Particularly, an example treatment using irradiation at 4.8 J/cm2 (which is at least 4 J/cm2), is performed 5 days a week (hence being applied at least once in a day, or at least once per 12-hr period, as well as at least once per 24 hour period), until the wound is healed completely (Ichim [0018]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the light therapy application intensity of Kurtz’208 and Blott and Kurtz’232, to be at least 4 J/cm2 per 12-hour period, as taught by Ichim, for the motivation of improving the depth of new epidermis and significantly reducing infections with S. epidermidis and S. aureus (Ichim [0018)]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al., (US 2007/0233208) in view of Blott et al., (US 2011/0213319) as applied to Claim 15 above, further in view of Kurtz et al., (US 2007/0239232) and Pugh et al., (US 2014/0277291).
Regarding Claim 18, Kurtz'208 and Blott teaches the modified method of claim 15, wherein illuminating the concave target area is characterized as illuminating the concave target area of the patient with the plurality of light sources, including red light wavelengths of ii) a deep red light source having a wavelength between 660 nm and 700 nm, iii) a far-red light source having a wavelength between 700 nm and 800 nm, and iv) an infrared light source having a wavelength between 800 nm and 1400 nm (Kurtz'208 [0046] red light spectrum between 600 - 1200 nm applied to the target area for treatment).
Kurtz'208 and Blott does not explicitly teach wherein the plurality of light sources includes: i) a blue light source having a wavelength between 420 nm and 490 nm, wherein each of the blue light source, the deep red light source, the far-red light source, and the infrared light source each provide a dosage of between 40 mW/cm2 and 60 mW/cm2.
In related prior art Kurtz'232 teaches using a light therapy device providing a dosage of between 40 mW/cm2 and 60 mW/cm2 (Kurtz'232 [0080] wherein application of red light wavelengths in dosages between 5-50 mW/cm2 for treatment is known).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the method of applying a series of light spectra for therapy using the device of Kurtz'208 and Blott, to follow the set effective intensity parameters and treatment time parameters of a dosage of between 40 mW/cm2 and 60 mW/cm2, as taught by Kurtz'232, for 
However, Kurtz’232 and Blott and Kurtz’208 still do not teach applying a blue light source having a wavelength between 420 nm and 490 nm to a treatment area.
In further related prior art, Pugh teaches the application of a blue light source having a wavelength between 420 nm and 490 nm to a treatment area (Pugh [0047], wherein application of blue light at 450-500 nm, preferably 470-480 nm, to a treatment area is known in the art).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the method of applying a series of light spectra for therapy using the device of Kurtz'208 and Blott, to include the blue light spectrum source in a treatment method as taught by Pugh to the existing deep red light source, far-red light source, and infrared light sources used by Kurtz'208, for the motivation of providing effective treatment to a target area (Kurtz'208 [0046], beneficial application of therapeutic light of different spectra to tissues of treatment areas).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al., (US
2007/0233208) in view of Blott et al., (US 2011/0213319) and Kurtz et al., (US 2007/0239232), further in view of Pugh et al., (US 2014/0277291), as applied to Claim 18 above, and further in view of Chen et al., (US 6096066).
Regarding Claim 19, Kurtz'208 in view of Blott and Kurtz'232, further in view of Pugh, teaches the modified method of claim 18.

In related prior art, Chen teaches the use of a light therapy bandage having a plurality of light emitting sources which emit a broad spectrum of light (Chen [Col. 2, lines 59-60]), and further teaches the use of a microcontroller circuit for selectively controlling the electrical currents supplied to each group of LEDs or other light emitting sources (Chen [Col. 6, lines 32-35]) of the light therapy bandage. Chen teaches a method of controlling and varying the intensities of groups of different light spectra sources (Chen [Col. 3 lines 1-6]) and treatment/exposure times for each of these groups of light sources on a treatment area. The matter of specifically “sequentially applying the blue light source, the deep red light source, the far-red light source, and the infrared light source” is a result effective variable, as the provided disclosure doesn’t not specify a sequence of light application, merely indicating that the concave target area is illuminated with “the blue light source, the deep red light source, the far-red light source, and the infrared light source” and that such wavelengths are beneficial. Therefore, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al., (US 2007/0233208) in view of Blott et al., (US 2011/0213319) and Kurtz et al., (US 2007/0239232), as applied to Claim 16 above, and further in view of Leonhardt et al., (US 2019/0015661).
Regarding Claim 20, Kurtz'208 in view of Kurtz'232 teaches the method of claim 16.
Kurtz'208 in view of Blott and Kurtz'232 does not explicitly teach the method of light therapy treatment further comprising the step of injecting stem cells from the patient in the target area of the patient.
In related prior art, Leonhardt teaches light therapy treatment further comprising the step of injecting stem cells from the patient in the target area of the patient (Leonhardt [0121], wherein injection or topical application of stem cells along with application of light therapy (bioelectric treatment) are used to enhance treatment).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the treatment method using the device taught by Kurtz'208 and Blott in view of Kurtz'232, to include injection of stem cells along with light therapy application, as taught by Leonhardt, for the motivation of increasing cell proliferation and regeneration in the target area (Leonhardt [0121], teaching treatment for skin regeneration, rejuvenation, and treatment using stem cell injection and light therapy).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783